Title: To Thomas Jefferson from Isaac Briggs, 9 February 1805
From: Briggs, Isaac
To: Jefferson, Thomas


                  
                     My dear Friend, 
                     Washington M.T. 9th. of the 2nd. mo. 1805
                  
                  My last letter to thee was dated at this place, 29th. of the month just past, a few days after my arrival here from New-Orleans. In that letter I ventured some hints on the political situation of this Territory. Having since acquired more certain knowledge of the subject, and more in detail, I think it my duty to communicate it to the President with that candor and simple truth which I have always professed to follow as my cynosure.
                  It appears to me there never was a period in which it was more important, than it now is, for the cause of republicanism, and for the reputation of the President, to proceed upon correct information, in filling offices of high responsibility in these distant Territories.
                  I hope the President will never have to regret his appointment of William C. C. Claiborne, Governor of Orleans, notwithstanding the torrent of abuse lately poured out upon him in the news-papers—it is compounded of gross misrepresentation, base false hood and bitter, tho’ I trust impotent malevolence—the whole supported by suborned and mutilated testimony. With a confidence little short of knowledge, I give the names of the junto in opposition. E. Livingston, and his amanuensis and puppet, J. B. Prevost; and Daniel Clark—these appear under various signatures, principally “An Inhabitant,” as “Public Accuser” &c. The friends of the Governor are Lewis Kerr under the signature of “Curtius,” “Projector” &c. &c.—and James Workman under the signature of “Lalius.” On this subject I may write more in detail, in a future communication. Excuse this digression: I return now to the Mississippi Territory.
                  Every day’s experience confirms me still more in the opinion expressed in my last letter respecting the Character of a Governor suitable for this Territory, and in my recommendation of Robert Williams.
                  Some anxiety is felt here under the apprehension that Cato West may be appointed the Governor—that anxiety would be extreme were it not mitigated by a hope that the President is too well informed of his character and the situation of the Territory to admit of such a measure. He has become the head, the leader, and rallying point of a little junto—viz—Cato West, John Shaw, Edward Turner Thomas M. Green, Drury W. Brazeale and a few minor auxiliaries. Judge David Ker, lately deceased, was a champion in this cause, and the survivors, through the channel of a news-paper, sing anthems to his memory, so highly toned, and so little consonant with popular opinion, that I am told it is often mistaken for the severest irony. This little band, by great industry and management at the late election, has had the address to gain such a footing in the present Assembly as divides the republican interest—admits the Federal party to hold the balance between them and govern at their option the preponderance of either scale—or totally suspend the business of legislation. I am convinced that could the unbiased sense of the whole Territory be taken, more than nine tenths would be irreconsilably against them. Even in the county of Jefferson, where all their interest lies, they would now be found in a very small minority—for their interest has greatly diminished since last election.
                  It admits of no doubt in the mind of any man of correct judgment, who has been acquainted with the people of this Territory, that under the administration of a mild, judicious Governor, who would pursue principles and suffer to sink into oblivion a nomenclature which exhibits but the watch words of party and malevolence, there would immediately appear a great majority, who would cordially pursue correct principles. Neither does it admit of a doubt that if the junto before mentioned be upheld as Republicans and their conduct of course as a correct sample of republicanism—then the united and decided sentiment of at least nine tenths of the people of this Territory will be—“If this be republicanism, we are Federalists—or any thing rather than Republicans.—
                  Accept assurances of my esteem and affectionate regard.
                  
                     Isaac Briggs 
                     
                  
               